 

UNITED STATES DISTR]CT COURT SOUTHERN DISTRICT 0 TEXAS

 

 

Motion and rder for Admission Pro Hac Vice DEC 19 2018

 

 

 

 

 

Dlvision HOUSfOn Case Number handide m

 

Triumphant Gold Limited

 

 

V€rSuS

 

Darren Matloff

 

 

 

 

 

 

 

LaWyer`S Nam€ Richard Mooney
Firm Rimon PC
, S"°_et One Embarcadero Center #400
T;:l‘ety:;ni'§:§’r::“ San Franclsco, CA 94111
License§: State & Number 415_ 539_ 0443; richard.mooney@rimon|aw.com
Federal Bar & Nnmber Ca“fom'a (176486)

Name of party applicant seeks to P|aintiff Triumphant Go|d Limited
appear for:

Has applicant been sanctioned by any bar association or court? Yes No v/

On a separate sheet for each sanction, please supply the full particulars.

Dated: 12/19/2018 Signed: M%`q%

l
The state bar reports that the applicant s status is: M \.IL

Dated: lY/\lcl\lt° clerk’s signature §Q(W

Order

 

 

 

 

 

 

 

 

 

 

 

 

This lawyer is admitted pro hac vice.

 

Dated :

 

 

United States District Judge

